Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-17-2008

Ronald Williams v. Sharon Sebek
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2307




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Ronald Williams v. Sharon Sebek" (2008). 2008 Decisions. Paper 220.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/220


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-298                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 08-2307


                            RONALD A. WILLIAMS,

                                                   Appellant,

                                        v.

                SHARON SEBEK, Assistant Librarian; DANIEL P.
            BURNS; BEN E. ANSELL; Lt. W. LEGGETT; I. TURCO,
            Correction Officer; MORRIS HARPER, M.D.; STANLEY
                FALOR, M.D.; FRED R. MAUE, M.D.; JEFFREY
             BEARD, Secretary of the Department of Corrections; SCI
           GREENE PROGRAM REVIEW COMMITTEE MEMBERS;
                ED RENDELL, Governor of Pennsylvania; Captain
          GRAINEY; PRISON HEALTH SERVICES, INC.; AMERICA
           SERVICE GROUP, INC.; CATHERINE MCVEY, Bureau of
          Health Care Services, Inc.; MICHAEL CATALANO, Chairman
            of Prison Health Services, Inc., Chairman President & CEO
                of America Services Group; THOMAS JACKSON,
                     Deputy Superintendent; JOHN DOE I & II
                     __________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                          (D.C. Civil No. 05-cv-01203)
                  District Judge: Honorable Arthur J. Schwab

                   ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               September 25, 2008

          Before: BARRY, CHAGARES and STAPLETON, Circuit Judges
                            (Opinion filed November 17, 2008 )


                                         OPINION




PER CURIAM

       Appellant Ronald A. Williams, a Pennsylvania state prisoner confined at the State

Correctional Institution at Greene (“SCI-Greene”), filed a civil rights action, 42 U.S.C. §

1983, in United States District Court for the Western District of Pennsylvania against

numerous correctional officials, physicians at the prison, and Prison Health Services, Inc.

Williams later filed an Amended Complaint, and the correctional defendants and medical

defendants both moved for summary judgment, properly supporting their motions with

affidavits and exhibits, see Fed. R. Civ. Pro. 56(c), (e). Williams opposed the motions by

submitting his own summary judgment motion.

       The Magistrate Judge submitted a Report and Recommendation, in which she

carefully set forth the procedural history of Williams’ grievances at SCI-Greene. See

Booth v. Churner, 532 U.S. 731 (2001) (prisoner must exhaust administrative remedies

pursuant to 42 U.S.C. § 1997e(a) prior to bringing suit).1 She then determined that



   1
     The administrative grievance procedure for Pennsylvania inmates is codified in the
Pennsylvania Department of Corrections Policy Statement No. DC-ADM 804, entitled
"Consolidated Inmate Grievance Review System." The three steps in the Pennsylvania
grievance process are (1) initial review by the facility grievance coordinator of the
inmate’s grievance; (2) appeal of the initial review to the superintendent or regional
director; and (3) a final appeal to the Secretary’s Office. See Spruill v. Gillis, 372 F.3d

                                              2
Williams filed Grievance No. 39392 against defendant Dr. Morris Harper complaining

about his complete failure to treat Williams’ Hepatitis C illness.2 Williams appealed this

Grievance to final review, and the appeal was denied on February 19, 2003. The

Magistrate Judge thus concluded that his failure to treat claim was barred by the two-year

limitations period for civil rights claims, see Wilson v. Garcia, 471 U.S. 261 (1985) (state

statute of limitations applies to actions under 42 U.S.C. § 1983); 42 Pa. Cons. Stat. Ann. §

5524(2) (two-year limitation period applicable to personal injury actions), because he

signed and dated his complaint on August 23, 2005, and the events complained about in

Grievance No. 39392 necessarily occurred well before August 23, 2003.3

       Continuing with Williams’ next claim, the Magistrate Judge found that he had

properly grieved, through Grievance Nos. 45331 and 45332, his claim that he was denied

access to a typewriter while in the Restricted Housing Unit. However, the claim failed as

a matter of law. Williams claimed a violation of his right to Equal Protection under the




218, 232 (3d Cir. 2004). The uncontested record evidence showed that Williams
frequently failed to appeal his grievances to the final level of review. Nevertheless, the
Magistrate Judge did not recommend dismissing any of Williams’ claims for
nonexhaustion.
   2
    In November 2002, Williams was evaluated for the Hepatitis C treatment protocol
and given psychiatric clearance for such treatment. However, it did not immediately
commence, necessitating, in his view, the filing of a grievance.
   3
    We note that, on February 20, 2003, the day after Williams’ final appeal was denied,
Dr. Harper prescribed Pegasys and Rebetol (also known as Ribavirin) to treat his
Hepatitis C illness. Williams received both drugs for the next twelve months. (Medical
Defendants’ Statement of Undisputed Material Facts, Dkt. #85, at ¶¶ 21-30.)

                                             3
laws insofar as the Department of Corrections (“DOC”) treats capital inmates better than

non-capital inmates confined to Administrative Custody when it comes to the use of

typewriters. However, prisoners are not a suspect class, and thus the prison rule need

only be rationally related to a legitimate penological interest to survive an equal

protection challenge, F.C.C. v. Beach Communications, Inc., 508 U.S. 307, 313 (1993).

The DOC’s policy of granting capital inmates access to a typewriter while denying the

same access to inmates in Administrative Custody is rationally related to the legitimate

purpose of maintaining order and security within the prison.4

       The Magistrate Judge also reached the merits of Williams’ claims that defendant

Librarian Sharon Sebek violated his right of access to the courts by confiscating his legal

documents, and that Sebek and defendants Daniel Burns and Lt. W. Leggett retaliated

against him by issuing him a misconduct for falsifying documents. Again, however, these

access to the courts claims failed as a matter of law, see Christopher v. Harbury, 536 U.S.

403 (2002), because Williams failed to submit any evidence to identify what court action

was affected by the confiscation, and what remedy might be awarded as recompense that

would not be available in any other future litigation, id. at 415. Williams’ retaliation

claim failed as a matter of law because, although he had engaged in constitutionally

protected activity and had been subjected to an adverse action (90 days in disciplinary



   4
     Capital inmates are confined in administrative custody due to their sentence while
non-capital inmates primarily are confined due to their security risk to others inside the
institution.

                                              4
confinement), he failed to submit any evidence to show that the protected activity was a

substantial motivating factor in the defendants’ decision to take the adverse action,

Rauser v. Horn, 241 F.3d 330, 334 (3d Cir. 2001). He was in fact convicted of the

misconduct.5

       The Magistrate Judge next addressed in great detail the merits of Williams’ claim

that his Eighth Amendment right to be free from cruel and unusual punishment was

violated in connection with the treatment he received for an inguinal hernia. In

September 2003, Williams was diagnosed with an inguinal hernia approximately three

centimeters in length. Medical personnel monitored his condition from September 2003

to July 2004, and treated the hernia with a truss and pain medication. When the hernia

eventually extended into the scrotum and Williams’ pain became serious, a surgical

consultation was approved. Surgery was recommended, and one month later, on July 28,

2004, the hernia was surgically removed. Williams fully recovered.

       The Magistrate Judge concluded that Williams’ allegations of inadequate medical

care did not rise to the level of deliberate indifference. Estelle v. Gamble, 429 U.S. 97

(1976). To act with deliberate indifference is to recklessly disregard a substantial risk of



   5
     Williams sent three documents to the library for copying. When Sebek inspected
them, she found that he had affixed by tape an old notary stamp with signature and state
seal on the documents to be copied, thus attempting to make them appear original. Sedek
refused to copy the documents and confiscated them. Williams was issued a misconduct
for Forgery and Possession of Contraband. He was found guilty of Forgery and received
90-days disciplinary custody based on the hearing examiner’s review of the documents in
question.

                                              5
serious harm. Farmer v. Brennan, 511 U.S. 825, 836 (1994). Allegations of negligence

and disagreements over medical judgment do not state an Eighth Amendment claim,

White v. Napoleon, 897 F.2d 103, 110 (3d Cir. 1990), and Williams failed to submit any

evidence to support an assertion that the defendants acted recklessly in not surgically

repairing his hernia sooner.

       Finally, the Magistrate Judge rejected on the merits Williams’ due process claims

concerning his misconduct and continued confinement in Administrative Custody on the

ground that, under Sandin v. Conner, 515 U.S. 472 (1995), protected liberty interests are

generally limited to freedom from restraint that “impose[] atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life,” id. at 484, the

determination of what is “atypical and significant” is based upon the range of conditions

an inmate would reasonably expect to encounter, Asquith v. Dep’t of Corrections, 186

F.3d 407, 412 (3d Cir. 1999), and the 90 days of disciplinary confinement imposed as a

result of the misconduct did not violate a protected interest as defined by Sandin. In

addition, the Magistrate Judge concluded that Williams’ continued confinement in

administrative custody (for five and a half years) did not require a remedy because the

record showed that he was receiving the required periodic reviews of his status by the

Program Review Committee, see Shoats v. Horn, 213 F.3d 140 (3d Cir. 2000)

(confinement in solitary confinement of eight years duration was sufficiently atypical and

significant in its hardship to create protected liberty interest implicating procedural due



                                               6
process guarantees but inmate received due process via periodic reviews and right to be

heard).6

         Williams submitted Objections to the Magistrate Judge’s Report and

Recommendation, which the District Court considered and rejected. In an order entered

on March 31, 2008, the District Court granted the correctional and medical defendants’

motions for summary judgment, and adopted the Report and Recommendation as the

Opinion of the Court.

         Williams appeals. Our Clerk granted him leave to appeal in forma pauperis and

advised him that his appeal was subject to summary dismissal under 28 U.S.C. §

1915(e)(2)(B) or summary affirmance under Third Cir. LAR 27.4 and I.O.P. 10.6.

Williams was invited to submit argument in writing and he has done so.

         We will dismiss the appeal as frivolous. We have jurisdiction under 28 U.S.C. §

1291. An appellant may prosecute his appeal without prepayment of the fees, 28 U.S.C. §

1915(a)(1), but the in forma pauperis statute provides that the Court shall dismiss the

appeal at any time if the Court determines that it is frivolous, 28 U.S.C. §

1915(e)(2)(B)(i). An appeal is frivolous when it lacks an arguable basis either in law or

fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). Our review of the District Court’s

grant of summary judgment is plenary and we must affirm if there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. See Celotex



   6
       The Magistrate Judge also rejected a groundless claim of a conspiracy.

                                              7
Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). We have carefully reviewed the motions

and the evidence, and conclude that there is no arguable basis in fact or law for

disagreeing with the Magistrate Judge’s summary judgment determinations, as approved

and adopted by the District Court. Neitzke, 490 U.S. at 325; Celotex Corp., 477 U.S. at

322-23. The Magistrate Judge properly analyzed and resolved Williams’ claims and the

District Court properly granted summary judgment to all of the defendants.7

       For the foregoing reasons, we will dismiss the appeal as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).




   7
     The drugs Williams received for his Hepatitis C illness were discontinued by Dr.
Stanley Falor on February, 23, 2004 because of the length of time Williams had been
receiving treatment and because he had an undetectable viral load. Williams was
asymptomatic and clinically stable. (Medical Defendants’ Statement of Undisputed
Material Facts, Dkt. #85, at ¶¶ 28-30.) In his Objections, Williams argued that his
Hepatitis C claim was not time-barred because, on June 17, 2004, a blood test showed a
“resurgence” of the disease. We note also that, on August 9, 2005, a Dr. Talabi noted that
Williams wanted to restart his Hepatitis C treatment. At that time, Dr. Talabi did not
restart the medication. Id. at ¶¶ 51-52. Nevertheless, Williams’ timeliness argument
misses the mark. If he experienced a recurrence of the disease in June 2004 as a result of
a treatment failure, and the defendants refused to treat that recurrence, then, under the
circumstances of his case, he would have a new claim, separated in time and arising from
a different set of facts, that would require him to file a new grievance relating to the
recurrence, and thereafter exhaust his administrative remedies to the final level of appeal.
Having failed to do that, the claim would be subject to dismissal for failure to exhaust
administrative remedies, 42 U.S.C. § 1997e(a).

                                          8